DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 and 31-36, in the reply filed on 4/19/2022 is acknowledged.

Claims 16-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements dated 10/18/2019 and 8/24/2021 have been considered and made of record.

Drawings
Figures 19 and 20 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  In claim 9, “wax, grease, paraffin or wax” should be changed to --wax, grease or paraffin-- since “wax” has been listed twice.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 10, 11 and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, it is not clear what structural characteristic is covered or encompassed by the language “a shape penetrating in the vertical direction”.  Clarification and/or correction is requested.
With respect to claim 8, it is not clear if the thickness of the vessel wall or the width of the total vessel is encompassed by the language of claim 8.  As a result, the metes and bounds of the claim cannot be clearly determined.  Clarification and/or correction is requested.
With respect to claim 10, use of the language “recess-like” is considered indefinite.  Note, the addition of the word "like" to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Clarification and/or correction is requested.
With respect to claim 11, it is not clear what structural characteristic is covered or encompassed by the language “a shape penetrating in the vertical direction”.  Additionally, it is not clear if the additional limitation of “an upwardly convex projecting portion” is the same structure that is “penetrating in the vertical direction” or an additional structure?  Clarification and/or correction is requested.
With respect to claim 35, “the partition wall” and “the basic framework” lack antecedent basis.  Note, claims 1, 2 and 31 do not provide support for this claim language.
Claims 31-34 and 36 are indefinite because they depend from indefinite claims and do not cure the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collis et al.(US 5,840,878).
With respect to claim 1, the reference of Collis et al. discloses a device (Fig. 4) that is structurally capable of being used in a PCR process.  The device includes a vessel body (sample tube) (20) having a reaction chamber on a bottom portion that is capable of storing and reacting a specimen and a reagent; a lid body (screw cap)(22) fittable with the vessel body (20); and a reagent cassette (matrix)(12) stored in a portion between a lower surface of the lid body and the reaction chamber in the vessel body, wherein the reagent cassette has at least one reagent storing portion (the interior region defined by barrier (12)) capable of sealing the reagent with sealing means (barrier)(12) (col. 3, lines 21-29) solid before PCR and melted by heating in PCR.  It is noted that the claim element “sealing means” is considered to invoke 35 USC 112 (f).  The instant disclosure states that the “sealing means” can be “wax, grease or paraffin”(¶[0094]) and states that the material can melt between 40-80 deg. C.(¶[0257]).  The reference of Collis et al. discloses that the meltable barrier material (col. 3, lines 21-29) is a material that melts at about 80 deg. C.  As a result, the meltable barrier material of the reference of Collis et al. is considered to be a equivalent of the meltable materials of the instant disclosure and therefore meet the structure of the claimed “sealing means”.
With respect to claims 2 and 11, as shown in Fig. 4, the reference of Collis et al. discloses an upwardly concave recess portion (inner wall of the cap that extends into the tube defines an upwardly concave recess portion) that is structurally capable of storing a specimen and the reagent storing portion (12) has a shape penetrating in the vertical direction towards the recess.
With respect to claim 6, the lid body (22) and the reagent cassette (12) are positioned to created a space between the bottom surface of the lid and the top of the cassette (Fig. 4).
With respect to claim 13, that shown in Fig. 7, the cassette (12) includes a reagent and a meltable barrier.
With respect to claim 14, in the absence of further recited structural language, the reaction chamber would be filled with sealing means after reaching a melting temperature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Collis et al.(US 5,840,878).
The reference of Collis et al. has been discussed above with respect to claim 1.
While the reference of Collis et al. only discloses the use of one reagent storing portion, claim 3 differs by reciting that the reagent cassette includes a plurality of storage portions separated by a partition wall.
In the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to provide the reagent cassette of the reference with a plurality of reagent storing portions which are separated from one another using a partition wall for the known and expected result of providing the device with a plurality of reagents while minimizing their contact with one another until use of the device to be contacted with a test sample.
With respect to claim 5, while the bottom portion of the vessel (20) appears to include a conical bottom, claim 5 differs by reciting that the bottom portion/reaction chamber is in the shape of a truncated quadrangular pyramid.
In the absence of a showing of unexpected results, based design considerations such as the specific test to be performed and/or any machine interfaces with the vessel, it would have been obvious to one of ordinary skill in the art to determine the optimum shape of the bottom portion of the vessel for the known and expected result of maintaining the efficiency of the test device.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Collis et al.(US 5,840,878) in view of Kato (JP 2009106221).
The reference of Collis et al. has been discussed above with respect to claim 1.
Claim 8 differs by reciting that the thickness of the vessel is 0.05 to 0.5mm.
The reference of Kato discloses that it is known in the art to employ a reaction vessel with wall thicknesses of 0.2mm (pages 9 and 10 of the English language machine translation).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to determine the optimum wall thickness of the vessel while maintaining the efficiency of the test device.
While the reference of Collis et al. discloses the use of a sealing means that melts, claim 9 differs by reciting that the sealing means is wax, grease or paraffin.
The reference of Kato discloses that it is known in the art to use wax or paraffin in a test container as a sealing means for keeping reagents separated from on another until a desired test temperature is reached (pages 5 and 6 of the English language machine translation).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ wax or paraffin in the device of the primary reference for the known and expected result of providing an art recognized material for providing a meltable sealing means within a reagent test vessel.

Allowable Subject Matter
Claims 4, 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10 and 31-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the prior art of record fails to teach or fairly suggest a PCR vessel, in the claimed environment, with a tubular shaped reagent cassette that includes a sidewall with a vertical slit that is provided in communication with the reagent storing portion.
With respect to claim 7, the prior art of record fails to teach or fairly suggest a PCR vessel, in the claimed environment, wherein the inner surface of the vessel body inwardly projects toward the reagent cassette.
With respect to claim 10, the prior art of record fails to teach or fairly suggest a PCR vessel, in the claimed environment, wherein the reagent cassette includes an inwardly convex recess portion formed on at least one of the upper surface and lower surface the reagent cassette.
With respect to claim 12, the prior art of record fails to teach or fairly suggest a PCR vessel, in the claimed environment, wherein the reagent cassette includes a downwardly convex portion formed on the lower surface of the reagent cassette.
With respect to claims 31-36, the prior art of record fails to teach or fairly suggest a PCR vessel, in the claimed environment, with a “regulation means” regulating the specimen or the reagent not to leak out of the reaction chamber at the time of PCR.  It is noted that the claim element “regulation means” is considered to invoke 35 USC 112(f) and corresponds to the structures disclosed in ¶[286]-[293] of the instant specification and equivalents thereof which are not taught or suggested by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references of Green et al.(US 5,364,591) and Yourno (US 5,556,773) are cited as prior art which pertains to test vessels that include reagent releasing structures for adding test reagents/samples without removing the lids.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB